593 So.2d 1064 (1992)
Leon WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 90-1778.
District Court of Appeal of Florida, Fourth District.
February 5, 1992.
On Motion for Certification March 5, 1992.
Richard L. Jorandby, Public Defender, and Paul E. Petillo, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Reversed and remanded for further proceedings in accord with Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA 1992).
ANSTEAD, DELL and FARMER, JJ., concur.

ON MOTION FOR CERTIFICATION
ORDERED that appellee's motion filed February 20, 1992, for certification is hereby granted, and the following question is certified to the Florida Supreme Court:
DOES THE SOURCE OF ILLEGAL DRUGS USED BY LAW ENFORCEMENT PERSONNEL TO CONDUCT REVERSE STINGS CONSTITUTIONALLY SHIELD THOSE WHO BECOME ILLICITLY INVOLVED WITH SUCH DRUGS FROM CRIMINAL LIABILITY?
FURTHER ORDERED that appellee's motion filed February 20, 1992, to stay mandate is hereby denied.